
	
		I
		112th CONGRESS
		2d Session
		H. R. 6647
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2012
			Mr. Sam Johnson of
			 Texas (for himself, Mr. Brady of
			 Texas, and Mr. Marchant)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To rename section 219(c) of the Internal Revenue Code of
		  1986 as the Kay Bailey Hutchison Spousal IRA.
	
	
		1.Kay Bailey Hutchison Spousal
			 IRAThe heading of subsection
			 (c) of section 219 of the Internal Revenue Code of 1986 is amended by striking
			 Special rules for certain
			 married individuals and inserting
			 Kay Bailey Hutchison
			 Spousal IRA.
		
